Lundberg Stratton, J.,
concurring in part and dissenting in part.
I concur with the majority’s conclusion that the claimant may be awarded temporary total disability compensation (“TTD”) pending the determination of claimant’s eligibility for an award of permanent total disability compensation (“PTD”). However, I dissent from the majority’s decision that Chrysler is not entitled to be reimbursed for the amount of TTD it paid to the claimant after it was determined that his condition was permanent.
I do not necessarily disagree that the Eaton rationale might justify continuing TTD, pending the hearing to determine PTD.4 However, the majority agrees with the claimant’s contention that his condition is not permanent and therefore TTD should be reestablished. I disagree. The commission cannot exercise continuing jurisdiction unless new and changed circumstances have developed since the initial order. State ex rel. Bowman v. Indus. Comm. (1992), 65 Ohio St.3d 317, 319, 603 N.E.2d 1000, 1002. Further, a claimant is not entitled to TTD when the commission has determined that the claimant’s condition has become permanent. State ex rel. Jeep Corp. v. Indus. Comm. (1991), 62 Ohio St.3d 64, 577 N.E.2d 1095.
In the case at bar, on May 17, 1988, a DHO recognized that the claimant’s condition of “aggravation of pre-existing bilateral pat[]ellofemoral arthritis” had become permanent. Chrysler challenged the allowance of benefits to the claimant in common pleas court. The jury found that the claimant could not participate in the State Insurance Fund for the aggravated arthritic condition. Chrysler stopped paying TTD in 1990. However, the court of appeals reversed.
Pursuant to the court of appeals’ judgment, the commission formally recognized the claimant’s claim for “aggravation of a pre-existing bilateral pat[]ellofemoral arthritis.” At a rehearing, a DHO ordered Chrysler to make up the TTD *172payments 'stopped after the common pleas court ruling and to continue TTD based on submission of medical evidence. The DHO also determined that the claimant’s disability, “based upon all the allowed conditions had not yet reached maximum medical recovery,” and therefore authorized surgery to replace the claimant’s right knee. Thus, this issue was fully litigated.
The court of appeals’ decision merely affirmed the commission’s allowance of the claimant’s arthritic condition and that this condition was permanent. Since the determination by the commission that the claimant’s condition had become permanent, there has been no circumstance indicating a change in his condition.
The claimant claims that he had again become temporarily totally disabled after Chrysler cut off his TTD in August 1990. The claimant cites the syllabus of State ex rel. Bing v. Indus. Comm. (1991), 61 Ohio St.3d 424, 575 N.E.2d 177, which states:
“Even where temporary total disability compensation payments have been previously terminated, R.C. 4123.52 grants the Industrial Commission continuing jurisdiction to award temporary total disability compensation where the claimant has again become temporarily totally disabled.”
The claimant relies upon Dr. Kalb’s reports concerning the continued deterioration of his condition and need for surgery, arguing that these are the type of circumstances that justify the commission’s reassessment of his TTD eligibility.
However, an examination of Dr. Kalb’s 1991 report reveals that his opinion is neither new nor significantly different. Dr. Kalb had predicted that the claimant would benefit from patellectomy, or knee replacement, back in 1988.
Further, the claimant did not suffer a temporary decline in his condition that again prevented him from returning to work. Rather, his condition declined steadily, and he never returned to work after the industrial injury. The claimant’s consistent inability to work distinguishes this case from permitted exercise of the commission’s continuing jurisdiction to revisit and award TTD where the claimants were unable to work on two separate occasions, the second due to a “flare-up” or relapse in a single maximum medically improved condition. See Bing, 61 Ohio St.3d at 427, 575 N.E.2d at 180; State ex rel. Navistar Internatl. Transp. Corp. v. Indus. Comm. (1993), 66 Ohio St.3d 267, 611 N.E.2d 824. Simply because a predicted condition or surgery results, the commission should not be required to reopen every permanency case to restore TTD.
When the commission has determined that a claimant’s condition is permanent, the claimant is not eligible for TTD. State ex rel. Ramirez v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586. Without new and changed circumstances, fraud, clerical error, or unauthorized action by an inferior *173administrative tribunal, the commission cannot revisit and revise a prior denial of TTD due to permanency. Bowman, 65 Ohio St.3d at 319, 603 N.E.2d at 1002.
For the aforementioned reasons, the commission had no jurisdiction to award the claimant TTD after it left the DHO’s 1988 finding of permanency undisturbed. Accordingly, although I would allow TTD to continue under the Eaton doctrine pending the final hearing on PTD, I would affirm the portion of the court of appeals’ decision that held that the commission’s May 17,1988 permanency determination precluded restoration of TTD.
Because I would find that the commission had no jurisdiction to restore an award of TTD to the claimant after his condition was determined to be permanent, Chrysler should not be responsible for the payment of TTD after permanency was determined. As Justice Douglas pointed out in his concurrence in Eaton, 40 Ohio St.3d at 416-417, 534 N.E.2d at 57-58, an employer should be entitled to reimbursement for TTD funds erroneously paid under an invalidated procedure for continuing to award TTD.
Accordingly, I would find (1) that the claimant’s condition had not changed since the May 17, 1988 finding of permanency, (2) that once the claimant’s condition was determined to be permanent, the commission had no jurisdiction to restore TTD, and (3) notwithstanding the commission’s lack of jurisdiction to restore TTD, the commission is authorized to' temporarily continue TTD under the Eaton rationale until a hearing on PTD can be held. I would also find that since the commission had no jurisdiction to restore TTD to the claimant, Chrysler should be reimbursed from the Surplus Fund for the TTD payments made to the claimant after May 17,1988.
For these reasons, I respectfully concur in part and dissent in part.
Moyer, C.J., and Cook, J., concur in the foregoing opinion.

. In State ex rel. Eaton Corp. v. Lancaster (1988), 40 Ohio St.3d 404, 534 N.E.2d 46, this court invalidated a policy instituted by the commission where it continued to award TTD to a claimant whose condition had been determined to be permanent while the claimant was waiting for a hearing to award PTD. (The commission has no jurisdiction to award TTD when the claimant’s condition has been determined to be permanent.) However, in an attempt to prevent this “gap” in coverage of the benefits; the court essentially ordered the commission to create a procedure whereby the determination of permanency and the award of PTD occur simultaneously or as close together as practically possible.
In this case, the majority has cited Eaton to justify the commission’s continued payment of TTD to the claimant pending his hearing for PTD.